Exhibit 10.4

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

 

 

ARENA PHARMACEUTICALS, INC.

 

UNIT WARRANT

 

Warrant No. U-     

Dated:  December 24, 2003

 

Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received,                            or its registered
assigns (the “Holder”), is entitled to purchase from the Company at any time on
one occasion from and after the date hereof and through and including the
earlier of (i) the twelve month anniversary of the Trigger Date and (ii) the
date that is 20 days after receipt of notice by Holder from the Company of the
bona fide exercise, in whole or in part, of any Unit Warrant (the “Expiration
Date”) and subject to the following terms and conditions, up to a total of
           Additional Units (as adjusted for any stock dividend, stock split,
stock combination or other similar event) at an exercise price equal to $10,000
per Additional Unit (as adjusted for any stock dividend, stock split, stock
combination or other similar event) (the “Exercise Price”).  Each “Additional
Unit” entitles the Holder to (a) one share of Series B-2 Convertible Preferred
Stock, $0.0001 par value per share (the “Series B-2 Preferred Stock”), of the
Company (the sum of all such shares, the “Additional Shares”), and (b) a warrant
in the form attached as Exhibit C in the Purchase Agreement (all such warrants,
the “Additional Warrants”), exercisable for 391.304 shares of Common Stock (the
sum of all such shares, the “Additional Warrant Shares”), with an exercise price
per share calculated as set forth in Section 4(b) of this Unit Warrant.  This
Unit Warrant (this “Unit Warrant”) is one of a series of similar unit warrants
issued pursuant to that certain Securities Purchase Agreement, dated as of
December 24, 2003, and among the Company and the Purchasers identified therein
(the “Purchase Agreement”).  All such unit warrants are referred to herein,
collectively, as the “Unit Warrants.”

 

1.                                       Definitions.  In addition to the terms
defined elsewhere in this Unit Warrant, capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       Registration of Unit Warrant.  The
Company shall register this Unit Warrant, upon records to be maintained by the
Company for that purpose (the “Unit Warrant Register”), in the name of the
record Holder hereof from time to time.  The Company may deem and treat the
registered Holder of this Unit Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

3.                                       Registration of Transfers.  The Company
shall register the transfer of any portion of this Unit Warrant in the Unit
Warrant Register, upon surrender of this Unit Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Transfer Agent or
to the Company at its address specified herein.  Upon any such registration or
transfer, a new unit warrant to purchase the Additional Units, in substantially
the form of this Unit Warrant (any such new unit warrant, a “New Unit Warrant”),
evidencing the portion of this Unit Warrant so transferred shall be issued to
the transferee and a New Unit Warrant evidencing the remaining portion of this
Unit Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Unit Warrant by the transferee thereof shall
be deemed the acceptance by such transferee of all of the rights and obligations
of a holder of a Unit Warrant.

 

4.                                       Exercise and Duration of Unit Warrant.

 

(a)                                  This Unit Warrant shall be exercisable by
the registered Holder at any time on or after the date hereof to and including
the Expiration Date.  At 6:30 p.m., New York City time on the Expiration Date,
the portion of this Unit Warrant not exercised prior thereto shall be and become
void and of no value.

 

(b)                                 A Holder may exercise this Unit Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto
(the “Exercise Notice”), appropriately completed and duly signed, and
(ii) payment of the Exercise Price for the number of Additional Units as to
which this Unit Warrant is being exercised, and the date such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date.”  The exercise price per Additional Warrant Share
for the Additional Warrants shall be equal to $10 (as adjusted for any stock
dividend, stock split, stock combination or other similar event).  The number of
Additional Shares shall be equal to the number of Additional Units and the
conversion price for such Series B-2 Preferred Stock shall be equal to 110% of
the arithmetic average of Volume Weighted Average Price for the 15 consecutive
Trading Days immediately prior to the Exercise Date, but in no event greater
than $10 or lower than $7 (in each case, as adjusted for any stock dividend,
stock split, stock combination or other similar event). The Holder shall not be
required to deliver the original Unit Warrant in order to effect an exercise
hereunder.  Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Unit Warrant and issuance of a New Unit
Warrant evidencing the right to purchase the remaining number of Additional
Units.

 

5.                                       Delivery of Additional Shares and
Additional Warrant.

 

(a)                                  Upon exercise of this Unit Warrant, the
Company shall promptly (but in no event later than three Trading Days after the
Exercise Date) issue or cause to be issued and cause to be delivered to or upon
the written order of the Holder and in such name or names as the

 

2

--------------------------------------------------------------------------------


 

Holder may designate, (i) a certificate for the Additional Shares issuable upon
such exercise, free of restrictive legends unless a registration statement
covering the resale of the Additional Shares and naming the Holder as a selling
stockholder thereunder is not then effective and the Additional Shares are not
freely transferable without volume restrictions pursuant to Rule 144 under the
Securities Act, (ii) Additional Warrants exercisable for the appropriate number
of Additional Warrant Shares as calculated pursuant to Section 4(b) hereof,
(iii) the legal opinions of Company Counsel, substantially in the form of
Exhibits E-1 and E-2 to the Purchase Agreement, executed by such counsel and
delivered to the Holders, and (iv) to the extent that such exercise is triggered
pursuant to Section 11, a certificate from an officer of the Company that each
of the representations and warranties of the Company set forth in Section 3.1 of
the Purchase Agreement are true and correct as of the date when made and as of
the Exercise Date as though made on and as of such date, and each of the other
conditions set forth in Section 5.1 of the Purchase Agreement have been
satisfied as of the Exercise Date.  The Holder, or any Person so designated by
the Holder to receive Additional Shares and the Additional Warrants, shall be
deemed to have become holder of record of such Additional Shares and Additional
Warrants as of the Exercise Date.

 

(b)                                 This Unit Warrant is exercisable, either in
its entirety or for a portion of the number of Additional Units.  Upon surrender
of this Unit Warrant following one or more partial exercises, the Company shall
issue or cause to be issued, at its expense, a New Unit Warrant evidencing the
right to purchase the remaining number of Additional Units.

 

(c)                                  In addition to any other rights available
to a Holder, if the Company fails to deliver to the Holder a certificate
representing Additional Shares or Additional Warrants by the third Trading Day
after the date on which delivery of such certificate is required by this Unit
Warrant and the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Additional Shares or Additional Warrants that the Holder anticipated receiving
from the Company (a “Buy-In”), then in the Holder’s sole discretion, the Company
shall, within three Trading Days after the Holder’s request, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

 

(d)                                 The Company’s obligations to issue and
deliver Additional Shares and the Additional Warrants in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Additional Shares and the Additional

 

3

--------------------------------------------------------------------------------


 

Warrants.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver the Additional Warrants or
Additional Shares upon exercise of this Unit Warrant as required pursuant to the
terms hereof.

 

6                                          Charges, Taxes and Expenses.  
Issuance and delivery of certificates for shares of Additional Shares and the
Additional Warrants upon exercise of this Unit Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates and the Additional Warrants, all of which taxes and expenses shall
be paid by the Company; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Additional Shares or the Additional
Warrants in a name other than that of the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Unit Warrant or receiving Additional Shares or the Additional
Warrants upon exercise hereof.

 

7.                                       Replacement of Unit Warrant.  If this
Unit Warrant is mutilated, lost, stolen or destroyed, or a Holder fails to
deliver such certificate as may otherwise be provided herein, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation hereof, or in lieu of and substitution for this Unit Warrant, a New
Unit Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction (in such case) and, in each case, and
customary and reasonable indemnity, if requested.  Applicants for a New Unit
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

 

8.                                       Reservation of Additional Shares and
Additional Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it,
upon exercise of the Unit Warrants, to issue Common Stock upon the conversion of
the Additional Shares and to issue Additional Warrant Shares upon the exercise
of the Additional Warrants, the number of shares of Common Stock (as adjusted
for any stock dividend, stock split, stock combination or other similar event)
which are then issuable and deliverable upon the exercise of this entire Unit
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder (taking into account the adjustments and
restrictions of Section 9).  The Company covenants that all Additional Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable.  The Company will take all
such action as may be necessary to assure that such shares of Common Stock may
be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.

 

9.                                       Certain Adjustments.

 

4

--------------------------------------------------------------------------------


 

(a)                                  The (i) exercise price per Additional
Warrant Share and the conversion price per Additional Share and (ii) the number
of Additional Warrant Shares issuable upon exercise of the Additional Warrants,
shall be adjusted for any stock dividend, stock split, stock combination or
other similar event in accordance with Section 9 of the Additional Warrant and
Section 15 of the Certificate of Designation, respectively.

 

(b)                                 Simultaneously with any adjustment pursuant
to this Section 9, the number of Additional Warrant Shares that may be purchased
upon exercise of the Additional Warrants shall be increased or decreased
proportionately, so that after such adjustment the aggregate exercise price
payable thereunder for the increased or decreased number of Additional Warrant
Shares shall be the same as the aggregate exercise price in effect immediately
prior to such adjustment.

 

(c)                                  All calculations under this Section 9 shall
be made to the nearest cent or the nearest 1/100th of a share, as applicable. 
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(d)                                 Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Unit Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
exercise price per Additional Warrant Share and the number of Additional Warrant
Shares issuable upon exercise of the Additional Warrant, describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.

 

10.                                 Payment of Exercise Price.  The Holder shall
pay the Exercise Price in cash by delivering to the Company immediately
available funds equal to the Exercise Price.

 

11.                                 Call Right.

 

(a)                                  Subject to the provisions of this
Section 11, if at any time after the Effective Date, the Closing Price of the
Common Stock on the NASDAQ National Market is equal to or greater than $10 per
share (as adjusted for any stock splits, stock combinations, stock dividends and
other similar events) (the “Threshold Price”) for each of any thirty (30)
consecutive Trading Days, then the Company shall have the right, but not the
obligation (the “Call Right”), on ten (10) Trading Days prior written notice to
the Holder, to require that the Holder exercise any unexercised portion of this
Unit Warrant for which an Exercise Notice has not yet been delivered (the “Call
Amount”).

 

(b)                                 To exercise this Call Right, the Company
shall deliver to the Holder an irrevocable written notice (a “Call Notice”),
indicating the Call Amount.  The date that the Company delivers the Call Notice
to the Holder shall be referred to as the “Call Date.”  Within 10 Trading Days
of receipt of the Call Notice, and provided that the Holder is permitted to
exercise this Unit Warrant pursuant to Section 4(a) above, the Holder shall
exercise this Warrant to the extent of the Call Amount in accordance with
Section 4(b) above.  Any unexercised portion of this Unit Warrant to which the
Call Notice does not pertain (the “Remaining

 

5

--------------------------------------------------------------------------------


 

Portion”) will be unaffected by such Call Notice.  The Company covenants and
agrees that it will honor any Exercise Notice with respect to the Call Amount
that is tendered to the Company from the time of delivery of the Call Notice
through and including 6:30 p.m. (New York City time) on the 10th Trading Day
following the Call Notice.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Unit Warrant, the Company may not deliver a Call Notice (and
any Call Notice will be void), unless from the beginning of the thirty (30)
consecutive Trading Days used to determine whether the Common Stock has achieved
the Threshold Price through the date on which the Holder exercises the Call
Amount (the “Call Period”) (i) the Company shall have honored in accordance with
the terms of this Unit Warrant any Exercise Notice delivered by 6:30 p.m. (New
York City time) on the Call Date and (ii) the Registration Statement shall be
effective as to all Underlying Shares and the prospectus thereunder available
for use by the Holder for the resale all such Underlying Shares.

 

12.                                 Fractional Shares.  The Company shall not be
required to issue or cause to be issued fractional Additional Shares.  If any
fraction of an Additional Share would, except for the provisions of this
Section, be issuable upon exercise of this Unit Warrant, the number of
Additional Shares to be issued will be rounded up to the nearest whole share.

 

13.                                 Notices.  Any and all notices or other
communications or deliveries hereunder (including without limitation any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices or
communications shall be as set forth in the Purchase Agreement.

 

14.                                 Unit Warrant Agent.  The Company shall serve
as unit warrant agent under this Unit Warrant.  Upon 30 days’ notice to the
Holder, the Company may appoint a new unit warrant agent.  Any corporation into
which the Company or any new unit warrant agent may be merged or any corporation
resulting from any consolidation to which the Company or any new unit warrant
agent shall be a party or any corporation to which the Company or any new unit
warrant agent transfers substantially all of its corporate trust or shareholders
services business shall be a successor unit warrant agent under this Unit
Warrant without any further act.  Any such successor unit warrant agent shall
promptly cause notice of its succession as unit warrant agent to be mailed (by
first class mail, postage prepaid) to the Holder at the Holder’s last address as
shown on the Unit Warrant Register.

 

15.                                 No Rights as Stockholder until Exercise. 
Subject to Section 9 of this Unit Warrant and the provisions of any other
Transaction Documents, prior to the exercise of this Unit Warrant as provided
herein, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Additional Shares or Additional Warrants or any other
securities of the Company that may at any time be issuable on the exercise
hereof for any purpose, nor shall

 

6

--------------------------------------------------------------------------------


 

anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to the stockholders at any
meeting thereof, or to give or withhold consent to any corporate action or to
receive notice of meetings, or to receive dividend or subscription rights.

 

16.                                 Miscellaneous.

 

(a)                                  Subject to the restrictions on transfer set
forth on the first page hereof and in the Purchase Agreement, this Unit Warrant
may be assigned by the Holder.  This Unit Warrant may not be assigned by the
Company.  This Unit Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Unit Warrant shall be construed to give to
any Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Unit Warrant.  This Unit Warrant may be
amended only in writing signed by the Company and the Holder and their
successors and assigns.

 

(b)                                 The Company will not, by amendment of its
governing documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Unit Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action as may
be necessary or appropriate in order to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any Additional Shares or Additional Warrants
above the amount payable therefor on such exercise, (ii) will take all such
action as may be reasonably necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable Additional Units on
the exercise of this Unit Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Unit Warrant.

 

(c)                                  GOVERNING LAW; VENUE; WAIVER OF JURY
TRIAL.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS UNIT WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS UNIT WARRANT AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY
RIGHT TO SERVE

 

7

--------------------------------------------------------------------------------


 

PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO
A TRIAL BY JURY.

 

(d)                                 The headings herein are for convenience
only, do not constitute a part of this Unit Warrant and shall not be deemed to
limit or affect any of the provisions hereof.

 

(e)                                  In case any one or more of the provisions
of this Unit Warrant shall be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this Unit
Warrant shall not in any way be affected or impaired thereby and the parties
will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Unit Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Unit Warrant to be duly executed
by its authorized officer as of the date first indicated above.

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to exercise the right to purchase Additional Units
under the foregoing Unit Warrant]

 

To:  Arena Pharmaceuticals, Inc.

 

The undersigned is the Holder of Unit Warrant No.           (the “Unit Warrant”)
issued by Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Unit Warrant.

 

1.                                       The Unit Warrant is currently
exercisable to purchase a total of                 Additional Units entitling
the Holder to                 Additional Shares and Additional Warrants
exercisable to purchase a total of                 Additional Warrant Shares.

 

2.                                       The undersigned Holder hereby exercises
its right to purchase                      Additional Units pursuant to the Unit
Warrant.

 

3.                                       The Holder shall pay the sum of
$                to the Company in accordance with the terms of the Unit
Warrant.

 

4.                                       Pursuant to this exercise, the Company
shall deliver to the Holder                Additional Shares and Additional
Warrants exercisable to purchase a total of                 Additional Warrant
Shares in accordance with the terms of the Unit Warrant.

 

5.                                       Following this exercise, the Unit
Warrant shall be exercisable to purchase a total of                     
Additional Units.

 

Dated:               ,       

Name of Holder:

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Unit Warrant)

 

--------------------------------------------------------------------------------